UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHEILA DENISE WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-17)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheila Denise White, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sheila Denise White appeals the district court’s order

denying her motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       See United States v. White, No. 5:05-cr-

00009-RLV-DCK-17 (W.D.N.C. Apr. 29, 2010).                  We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2